Citation Nr: 1536189	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the claim to reopen service connection for a low back, cervical spine, bilateral knee, and bilateral ankle disability.

The issues of service connection for a low back, cervical spine, bilateral knee, and bilateral ankle disability were previously denied a September 2006 rating decision, of which the Veteran did not perfect an appeal.  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Veteran provided testimony during a March 2015 hearing before the undersigned at the RO.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a lumbar spine, cervical spine, and bilateral knee disability as well whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2006, service connection for a low back, cervical spine, and bilateral knee disability was denied; following an August 2007 statement of the case, the Veteran did not timely perfect an appeal.    

2.  Evidence received more than one year after the September 2006 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back, cervical spine, and bilateral knee disability.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for a low back, cervical spine, and bilateral knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  Evidence received more than one year since the September 2006 rating decision is new and material and the claim of entitlement to service connection for a low back, cervical spine, and bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

However, as the Board is reopening the claims of service connection for a low back, cervical spine, and bilateral knee disability, the issues on appeal regarding the claim to reopen are substantiated, and there are no further VCAA duties with regard to those issues.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period, the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2014).  If a notice of disagreement is received, and a statement of the case is issued, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.110.

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for a low back, cervical spine, and bilateral knee disability was initially denied in a September 2006 rating decision.  The low back and cervical spine issues were denied on the basis that a current disability had not been shown to be etiologically related to service.  The bilateral knee issue was denied on the basis that the evidence did not demonstrate a current, chronic disability.  The Veteran submitted a notice of disagreement with that decision; however, following an August 2007 statement of the case, the Veteran did not perfect the appeal or submit additional information within 60 days of the statement of the case or within the remaining one-year time period following the September 2006 rating decision.  The Veteran was informed in a January 2008 administrative decision that a VA Form 9 received in December 2007 was not timely filed.  He did not appeal that determination, and the September 2006 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Since the September 2006 rating decision, the Veteran was provided with a March 2010 VA examination, which included the diagnosis of tricompartmental arthritis of the knees.  Moreover, an April 2015 opinion from the Veteran's treating VA physician stated that it was at least as likely as not that the chronic lumbar and cervical spine pain and chronic lower extremity pain were caused by his parachute jumps during service.  Finally, the Veteran testified during the Board hearing that he was treated by a medic during service following a parachute jump in which he landed in a tree, he informed a separation examiner that his back hurt, and he received treatment for his back soon after his discharge from service.  

The VA examination, the opinion from his treating VA physician, and the Veteran's testimony are new in that they were not previously of record.  They pertain to a basis for the prior denial, namely whether the Veteran has a current bilateral knee disability and whether the current lumbar spine, cervical spine, and bilateral knee disabilities are etiologically linked to the in-service parachute jumps.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection a cervical spine disability is reopened, and to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this limited extent, the appeal is granted.


REMAND

The April 2015 opinion from the Veteran's treating VA physician indicated that he had been treating the Veteran since December 2005 for the lumbar and cervical spine disabilities as well as for myalgias of the bilateral lower extremities.  The last VA treatment of record is dated in June 2010; therefore, there appears to be outstanding VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

As noted above, during the Board hearing, the Veteran stated that he received treatment for his back shortly after discharge from service in September 1957.  However, the first medical records in the claims file are dated in January 1999.  As such, the Board requests that the Veteran be asked to identify all VA and private treatment providers and dates of treatment and provide VA with authorization to obtain all records of private treatment.  

The March 2010 VA examiner's negative etiology opinions regarding the lumbar spine, cervical spine, and bilateral knees hinged largely on the lack of evidence of an injury or treatment for each disability during service.  However, given the Veteran's Board hearing testimony that he received treatment from a medic during service, informed the separation examiner of his back pain, and received treatment following discharge, the Board finds that a new VA opinion should take this into account.  

The April 2015 opinion from the VA physician is inadequate as it indicated that it was possible that parachute jumps contributed to disability (not the correct standard) and that it was at least as likely as not that pain was caused by the parachute jumps (pain is a symptom and not a disability).  

As such, upon remand, the Board requests that a new VA examination and etiology opinion be obtained concerning the etiology of the current lumbar spine, cervical spine, and bilateral knee disabilities.  Furthermore, if a current disability of the ankles is demonstrated in the newly obtained evidence, a new etiology opinion should be provided for that disability(s) as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and private treatment, including the treatment which took place following discharge from service as reported during the Board hearing.  Regarding all identified private treatment, request that the Veteran provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including those prior to January 1999 and those created since June 2010, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  If evidence suggesting a current disability of the ankles is obtained, add the bilateral ankle disability to the following VA examination request, as ordered below.  

4.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination, specifically with an orthopedic surgeon, if available to determine whether any current lumbar spine, cervical spine, and/or bilateral knee disability is related to service.  

All records in the virtual claims folders, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar spine, cervical spine, and bilateral knee disabilities.  

For each disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related service, including the parachute jumps.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The April 2015 opinion by the VA physician should be considered.  If the examiner discounts 

the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.
 
No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


